DAVID L. LEVY, Circuit Judge.
Writ of mandamus: This cause coming on to be heard before the court upon a petition for writ of mandamus demonstrating a preliminary basis for relief and having ordered respondent to show cause why relief should not be granted, having heard argument of counsel and being otherwise fully advised in the premises, it is hereby ordered and adjudged
1. That relator, Helen Mackey Ludlow, is an insolvent and poverty-stricken person having an actionable claim or demand in the circuit court of the 11th judicial circuit in and for Dade County, Florida.
2. That respondent, Richard P. Brinker, is the clerk of the circuit court of the 11th judicial circuit in and for Dade County, Florida and the recorder of all instruments he may be required or authorized by law to record in Dade County.
3. That the respondent, Richard P. Brinker, as clerk, be and he is hereby ordered to record certified copies of all documents incident to actionable claims or demands of a class of people consisting of all insolvent and poverty-stricken persons who have obtained , a certification of insolvency from said clerk, pursuant the provisions of Section 57.081, Florida Statutes (1973).